Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 3-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Porag, U.S. pat. Appl. Pub. No. 2019/0116100, in view of Badakere, U.S. pat. No. 8,565,755, and Kim, U.S. pat. Appl. Pub. No. 2011/0138463.
	Per claims 1 and 6, Porag discloses a monitoring system for monitoring communications related to an FA network comprising:
a) a first processor of a control device (220) coupled to and controlling a production device in the FA network via a second (private/local) network, wherein the first processor (220) coupled to the second processor (230) which communicatively coupled to a third remote processor (260) via a first external network (250) different from the second (private/local) network, wherein first processor (220) communicating to the third remote processor (260) through the first network (250) and second processor (230) (see par 0021-0022 and Fig. 2);
b) the second processor is configured to collect data indicating status of communication on the FA network (see par 0023); 
c) the third remote processors is configured to obtain data collected by the second processor (par 0022), and to generate monitoring setting information (i.e., program code) for monitoring the communication, i.e., generate and download codes to second processor (see par 0025, 0028); 
d) the first and second processors are configured to monitor communication to be monitored according to the monitoring setting information, and to detect an event when the monitored data exceeds a threshold value of the communication (see par 0024, 0026); and
e) in response to the detection of the event, the first and second processor are configured to output a notification to a remote system or a user when the monitoring data exceeds the threshold value (see par 0024, 0026).
Porag does not explicitly teach using the third remote processor, e.g., central server, to analyze the collected data and generate monitor setting information including a threshold value of a bandwidth of the communication. However, Badakere discloses a network monitoring system comprising a remote central server (PCRF 460) to analyze monitored data and generate monitor setting information for a network device, wherein the setting information includes a threshold value of a bandwidth of the communication (see Badakere, col 5, ln 38-42 and col 6, ln 60-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Porag with Badakere teachings because it would have provided setting and control bandwidth usage for all devices in the network (see Badakere, col 1, ln 23-35).
Neither Porag nor Badakere teach detecting an attack on the FA network by the local first and second processors when the flow rate of communication exceeds a threshold value of the bandwidth of the communication, and in response to the detection of the attack, limiting the flow rate of the communication according to a user-specified value. 
However, Kim discloses a system for employing local processors to monitor and detect an attack on a network when the flow rate of communication exceeds a threshold value of the bandwidth of the communication, and in response to the detection of the attack, limiting the flow rate of the communication according to a user-specified value and notifying a remote system manager (see Kim, par 0019-0020).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify further Porag with Kim teachings because using local processor to detect the attack would have provided a quick response from a cyber attack in the FA network (see Kim, par 0007, 0017).
Per claim 3, Porag teaches that the collected data comprises addresses of source/destination, frequency/time of data exchange and amount of communication data (par 0019), and the registered information comprises names (identities) of transmission source/destination, name indicating communication between source and destination (network name and protocols) (see par 0025). Porag also teaches displaying actual data and notification (see par 0026). 
Porag does not explicitly teach providing a display device for displaying actual data and notification. Badakere however teaches providing a display device to allow a system operator/administrator to view and operate the data monitoring system (see Badakere, col 6, ln 9-16).
It would have been obvious to one skilled in the art to utilize a display device in Porag because it would have enabled displaying actual data and notification to network user/administrator (see Porag, 0026).
	Per claim 4, Badakere teaches that the third remote processor (e.g., central server) is configured to receive input from a system operator (col 6, ln 6-16), generate monitoring setting information to monitor network traffic (conveyed between a source and a destination), and to reject/block traffic that is determined to be unusual (see Badakere, col 6, ln 60 - col 7, ln 27).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize Badakere teachings in Porag with because it would have enabled the system to detect and terminate malfunction devices (see Badakere, col 7, ln 21-27).
	Per claims 5 and 11-12, Porag teaches that the first and second processors are part of control devices (220, 230) connected to the FA network (see par 0021-0022).
	Claims 7 is a corresponding method claim of the apparatus claims 1, 6 and hence is rejected for the same rationale set forth for claims 1 and 6.
	Per claim 13, Porag teaches that the remote third processor (260) transmits/downloads the monitoring setting information to the first and second processors (220, 230) (see par 0028), wherein the first processors creates the control setting information and controls the production devices based on the control setting information (see par 0021-0022).


Response to Amendment
3.	Applicant’s arguments filed November 23, 2022, 2022 with respect to claims 1, 3-7 and 11-13 have been considered but are deemed moot in view of new grounds of rejection set forth above.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
12/5/22